DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20 are pending in the current application. 
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2021.
Applicant’s election without traverse of Claims 1-12 in the reply filed on 02/08/2021 is acknowledged. 
Claim Objections
Claim 3 is objected to because of the following informalities:  In lines 1-2, “power bed fusion” should read --powder bed fusion--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US20160032175A1) in view of Birol et al. (US7988764B2) and evidenced by Mahmudi et al. ("Improved properties of A319 aluminum casting alloy modified with Zr." Materials Letters 60.21-22 (2006): 2606-2610.)
Regarding Claims 1-3, Martin teaches a method of making additively manufactured aluminum alloy comprising the steps of casting a pre-dispersed ingot [0293] of metal component and pre-dispersed reinforcement particles [0253], where the ingot is then re-melted [0293] for gas atomization/milling to form powder [0159] and is shaped into a final sintered article through selective laser melting (a type of powder bed fusion) [0236]. 
Martin teaches the aluminum matrix contains dispersions of TiB2 and Al3Ti particles [0138].
Martin does not teach the melt/ingot is made from mixing salt mixture and molten aluminum, however, Birol teaches that an aluminum based grain reefing master alloy containing titanium boride and titanium aluminide particles can be 4 and K2TiF6 salts in the melt during casting (abstract). Therefore, it would have been obvious to one of ordinary skill in the art to use metal salt mixture of KBF4 and K2TiF6 in the casting melt taught by Martin for the purpose of forming the iB2 and Al3Ti dispersoids during casting. 
Regarding Claims 4-8, Martin teaches one or more alloying elements including Zr and rare earth metals including Sc form intermetallic compounds [0197] which  being added in the casting melt would form either or both of intermetallic compounds of Al3Zr and Al3Sc. 
Regarding Claims 9-10, Martin teaches after additive manufacturing, the component is heat treated with T6 heat treatment [0301-0302]. T6 hardening is a precipitation hardening treatment, which facilitates the dispersion of Zr and other dispersoids precipitated as a result of heat treatment (evidenced by Page 2607, Col. 1, Lines 1-16 of Mahmudi). Therefore, since Martin teaches T6 precipitation heat treatment and teaches Zr and Sc as alloying elements, the claimed limitation of Al3Sc precipitation by heat treatment is considered met. 
Regarding Claim 11, Martin teaches the nanoparticles (such as Ti borides [0020]) range of less than 2000 nm or 2 microns [0266] overlapping with the claimed range of 100 nm to 10 microns, and the nanoparticles of Sc or Zr [0179] (which form intermetallic compounds during melting) range from 10, 50, or 100 nm [0266] reading on the claimed range of 2-100 nm. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie
Regarding Claim 12, Martin teaches borides of titanium such as TiB2 are added as grain refining elements, but does not explicitly say the particles are located adjacent grain boundaries while intermetallic compounds are majority located inside the grains of the composite. However, applicant suggests this is a result of heat treatment [0023], therefore, since Martin teaches TiB2 as a grain refiner, and intermetallic compounds made in an identical way to the disclosed method, one of ordinary skill in the art would expect the intermetallic compounds and titanium boride grain refiners of Martin to behave in a similar way (regarding their location in the grains) when heat treated under the expectation that products made by substantially identical methods have similar properties. (See MPEP 2112.01(I)). 











Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736